Citation Nr: 0419108	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back pain with herniated nucleus pulposus, rated as 20 
percent disabling, prior to June 12, 2000.

2.  Entitlement to an increased rating for mechanical low 
back pain with herniated nucleus pulposus, rated as 60 
percent disabling, from June 12, 2000.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1992 to April 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased rating of 20 percent 
for mechanical low back pain with herniated nucleus pulposus, 
effective August 3, 1999.  In an August 2001 rating decision, 
the RO granted an increased rating of 60 percent for 
mechanical low back pain with herniated nucleus pulposus, 
effective June 12, 2000.  The Board notes that the United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Further, the veteran has 
indicated his continued dissatisfaction with that rating.  
Consequently, the matter of an increased rating for 
mechanical low back pain with herniated nucleus pulposus 
remains in appellate status, as indicated on the front page 
of this decision.  In an October 2001 rating decision, 
entitlement to TDIU was denied.  The veteran perfected his 
appeal as to that issue, also.

The appeal as to all issues as listed on the front page of 
this decision, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In a VA Form 9 received in May 2001, the veteran indicated 
that he wanted to be afforded a Travel Board hearing.  In his 
December 2001 VA Form 9, he indicated that he did not want a 
Travel Board hearing.  As such, the veteran was sent a letter 
for the purpose of clarifying if he wanted a hearing.  The 
veteran responded in February 2003 that he wanted to be 
afforded a hearing before a hearing officer at the RO.  He 
should be so scheduled.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

A VCAA letter has not been issued.  Accordingly, the AOJ 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The veteran is 
hereby informed that if there is evidence supporting the 
issues on appeal, he must submit that evidence to the AOJ.  

VA's rating criteria pertaining to the spine was recently 
revised, effective September 26, 2003, which provides a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The veteran has not been examined in conjunction 
with the revisions.  He has not been advised of the 
revisions.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  If there is evidence that his 
service-connected back disability 
increased in severity and that it causes 
him to be unable to secure and follow a 
substantially gainful occupation, he must 
submit that evidence to VA.  

2.  The VBA AMC should review the record 
and ensure continued compliance with all 
notice and assistance requirements set 
forth in the VCAA.  

3.  The veteran should be scheduled for a 
personal hearing before a hearing officer 
at the AOJ.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's mechanical low back pain with 
herniated nucleus pulposus.  The examiner 
should be provided a copy of the former 
rating criteria for Diagnostic Code 5293 
as well as a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.  
The examiner should provide findings 
consistent with the described criteria 
in each version.  In addition, range of 
motion studies should be conducted.  All 
indicated tests should be completed.  The 
examiner should also state if the veteran 
is unemployable due to his back 
disability.

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  If upon completion of the requested 
actions, any claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses the 
new rating criteria for the spine.  
Thereafter, the case should be returned 
after compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


